Case 1:19-cv-00132-WJM-NYW Document 42 Filed 09/10/19 USDC Colorado Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No. 19-cv-00132-WJM-NYW

  WILDEARTH GUARDIANS,

         Plaintiff,

  v.

  OFFICE OF SURFACE MINING RECLAMATION AND ENFORCEMENT, a federal agency
  within the U.S. Department of the Interior; and
  U.S. DEPARTMENT OF THE INTERIOR, a federal agency,

         Defendants.



             UNOPPOSED MOTION TO EXTEND DEADLINE TO FILE
       SUMMARY JUDGMENT MOTIONS WHILE PARTIES DISCUSS SETTLEMENT


         Pursuant to Federal Rules of Civil Procedure 1 and 6(b)(1)(A), Defendants Office of

  Surface Mining Reclamation and Enforcement (“OSMRE”) and the U.S. Department of the

  Interior move to extend the current deadline for the parties to file their respective summary

  judgment motions in this matter until October 31, 2019. The parties’ current deadline to file

  summary judgment motions is October 1, 2019. ECF No. 41. Defendants respectfully request

  that the Court extend that deadline by 30 days to allow the parties additional time to engage in

  settlement negotiations. Plaintiff does not oppose this motion.

                                 PROCEDURAL BACKGROUND

         This case relates to Plaintiff’s request for documents from the Office of Surface Mining

  Reclamation and Enforcement pursuant to the Freedom of Information Act (“FOIA”). ECF No.

  35 ¶ 1. Plaintiff’s amended complaint asserts three separate claims. Id. ¶¶ 58-71. Plaintiff’s
Case 1:19-cv-00132-WJM-NYW Document 42 Filed 09/10/19 USDC Colorado Page 2 of 7




  first claim asserts that Defendants violated FOIA by unlawfully withholding records responsive

  to its FOIA request. Id. ¶¶ 58-62. Plaintiff’s second claim for relief similarly asserts that

  Defendants violated FOIA by withholding agency records responsive to its FOIA request but not

  subject to a FOIA exemption. Id. ¶¶ 63-67. Plaintiff’s third claim asserts that Defendants

  failed to conduct an adequate search. Id. ¶¶ 68-73.

         The parties began settlement discussions before Plaintiff submitted its amended

  complaint. See ECF Nos. 25 & 28. In fact, on April 12, 2019, the United States filed an

  unopposed motion to extend its deadline to respond to the then-operative complaint while the

  parties engaged in settlement negotiations. ECF No. 25. The United States filed another such

  motion on May 7, 2019. On June 6, 2019, Plaintiff filed a motion for leave to amend its

  complaint to eliminate the claims that were the subject of Defendant’s motion to dismiss that was

  stricken by Judge Martinez. See ECF Nos. 9 & 31. On June 20, 2019, Defendants filed their

  answer to the amended complaint. ECF No. 36. In the meantime, OSMRE continued to

  produce records responsive to Plaintiff’s FOIA request. See generally, ECF No. 41.

         The parties continue to engage in settlement negotiations and now seek an extension of

  their deadline to file summary judgment motions to pursue an amicable resolution of this

  litigation. The parties have made progress towards settlement since settlement discussion

  began. Specifically, since the Status Conference on July 2, 2019, the parties, through counsel,

  exchanged drafts of a settlement agreement on July 12, 2019, August 9, 2019, and August 30,

  2019. The parties have significantly narrowed the areas of disagreement and are optimistic that

  an amicable resolution may be reached.


                                                   2
Case 1:19-cv-00132-WJM-NYW Document 42 Filed 09/10/19 USDC Colorado Page 3 of 7




                                            ARGUMENT

  I.     There is Good Cause to Extend The Parties’ Deadline to Submit Summary
         Judgment Motions.

         There is good cause to extend the parties’ deadline to submit summary judgment motions

  by 30 days until October 31, 2019.

         An extension of time filed before the original deadline expires can be granted on a

  showing of good cause. Fed. R. Civ. P. 6(b)(1)(A); see also Judge William J. Martinez Practice

  Standards II.D.2; D.C.COLO.LCivR. 6.1(b). The Tenth Circuit has held that Rule 6(b)(1)

  “should be liberally construed” in order to promote the general purpose of the Federal Rules of

  Civil Procedure “to secure the just, speedy, and inexpensive determination of every action and

  proceeding.” E.g., Rachel v. Troutt, 820 F.3d 390, 394 (10th Cir. 2016) (citing 4B Charles Alan

  Wright, et al., Federal Practice and Procedure § 1165 (2015), for the suggestion that district

  courts should normally grant extension requests, made before the deadline, in the absence of bad

  faith by the requesting party or prejudice to another party). Under the circumstances here,

  where the parties are actively pursuing a negotiated resolution of the case, an extension of the

  deadline submit summary judgment motions would promote efficiency and fairness for the

  litigants and the Court.

         In determining whether to exercise its discretion and grant an extension of the parties’

  deadline to submit summary judgment motions, the Court may also weigh the String Cheese

  factors. Those factors are: (1) the non-moving party’s interest in proceeding expeditiously with

  the civil action and the potential prejudice to the non-moving party of a delay; (2) the burden on

  the moving party if a stay were not granted; (3) the convenience to the Court; (4) the interests of

                                                   3
Case 1:19-cv-00132-WJM-NYW Document 42 Filed 09/10/19 USDC Colorado Page 4 of 7




  persons not parties to the civil litigation; and (5) the public interest. See String Cheese Incident,

  LLC v. Stylus Shows, Inc., et al., No. 1:02-CV-01934-LTB-PA, 2006 WL 894955, at *2 (D.

  Colo. Mar. 30, 2006). While these factors are most often used in determining whether to grant a

  stay of discovery, the Court may look to these factors in determining whether to stay other

  aspects of the litigation. See, e.g., Deutsche Bank Trust Co. Americas v. Fushimi, No. 11-cv-

  02472, 2011 WL 5864987, at *4 (D. Colo. Nov. 22, 2011) (considering String Cheese factors

  and granting stay of deadline to answer complaint pending resolution of related proceedings).

         With respect to the first, second, and third factors, the interests of the litigants and the

  Court would be best served by an extension of time for the parties to file summary judgment

  motions. Plaintiff does not oppose this motion and thus would not be prejudiced by an

  extension in this case. In fact, if an extension is not granted, Plaintiff, like Defendants, would

  be burdened by being required submit a summary judgment motion while simultaneously

  pursuing settlement negotiations. Similarly, the Court would be inconvenienced if it were

  required to resolve summary judgment motions when a settlement agreement between the parties

  may be reached.

         Since there are currently no non-parties involved in this litigation, the fourth String

  Cheese factor does not weigh against an extension.

         The fifth and final String Cheese factor weighs in favor of an extension of the parties’

  deadline to submit summary judgment motions. Where “the public’s only interest in this case is

  a general interest in its efficient and just resolution, [a]voiding wasteful efforts by the Court

  clearly serves this interest.” Harbinger Capital Partners LLC, et al. v. Ergen, et al., Civil

  Action No. 14-cv-01907-WJM-KMT, 2015 WL 1133503, at *2 (D. Colo. Mar. 10, 2015).
                                                    4
Case 1:19-cv-00132-WJM-NYW Document 42 Filed 09/10/19 USDC Colorado Page 5 of 7




         Taking all of the String Cheese factors together, there is good cause for the Court to

  exercise its discretion and grant an extension of the parties’ deadline to submit summary

  judgment motions until October 31, 2019. This approach avoids inconvenience to the Court and

  litigants by allowing the parties to focus their efforts on negotiating a possible resolution to this

  case without burdening the court with motions when a resolution may be reached.

                                            CONCLUSION

         For the foregoing reasons, the Court should extend the parties’ deadline to submit

  summary judgment motions by 30 days to October 31, 2019.

                                          CERTIFICATIONS

         Pursuant to D.C.COLO.LCivR 6.1(b), undersigned counsel certifies that on April 12,

  2019, Defendants filed an unopposed motion to extend their deadline to respond to the original

  complaint while the parties engaged in settlement negotiations. ECF No. 25. On April 15,

  2019, this Court granted that motion. ECF No. 27. On May 7, 2019, Defendants filed a second

  unopposed motion to extend their deadline to respond to the original complaint while the parties

  engaged in settlement negotiations. ECF No. 28. The Court granted that motion the same day.

  ECF No. 30.

         Pursuant to D.C.COLOLCivR 6.1(c) and Judge Martinez’s Practice Standard II.D.2,

  undersigned counsel certifies that a copy of this motion will be served contemporaneously on

  Emily Morris, agency counsel for the Department of the Interior.

         Pursuant to D.C.COLO.LCiv.R 7.1(a) undersigned counsel has conferred with counsel

  for Plaintiff. Plaintiff does not oppose this motion.


                                                    5
Case 1:19-cv-00132-WJM-NYW Document 42 Filed 09/10/19 USDC Colorado Page 6 of 7




        Dated: September 10, 2019

                                           Respectfully submitted,

                                           JASON R. DUNN
                                           United States Attorney

                                           s/ Chandra K. Aitchison
                                           Chandra K. Aitchison
                                           Assistant United States Attorney
                                           United States Attorney’s Office
                                           1801 California Street, Suite 1600
                                           Denver, CO 80202
                                           Telephone: 303-454-0301
                                           E-mail: chandra.aitchison@usdoj.gov

                                           Counsel for Defendants




                                       6
Case 1:19-cv-00132-WJM-NYW Document 42 Filed 09/10/19 USDC Colorado Page 7 of 7




                            CERTIFICATE OF SERVICE (CM/ECF)


         I hereby certify that on September 10, 2019, I electronically filed the foregoing with the
  Clerk of Court using the CM/ECF system, which will send notification of such filing to the
  following recipients:

         Travis E. Stills
         Energy & Conservation Law
         1911 Main Ave., Ste. 238
         Durango, CO 81301
         Stills@frontier.net

         Stuart N. Wilcox
         Stuart Wilcox LLC
         2540 Dayton Street
         Aurora, CO 80010
         Stuart.Wilcox5@gmail.com


  A copy of this motion will also be served contemporaneously, via email, on Defendants through
  Emily Morris, agency counsel for the Department of the Interior.



                                                       s/ Caitlin McConnell
                                                       United States Attorney’s Office




                                                  7
